CAPOTOSTO, J.
Action on a promissory note dated December 17, 1926, worded “One year after date I promise to pay” to plaintiffs $1100, &c., “for loan of $1000 cash,” signed Hyman Jacobson, Julia Jacobson. The jury returned' a verdict for $1,317 in favor of the plaintiff. The defendant bases his claim for a new trial on the ground that the verdict is against the evidence.
On December 21, 1927, the defendant, Hyman Jacobson, filed a voluntary petition in bankruptcy and duly listed the plaintiff’s note which had fallen due five days before. He received his discharge in bankruptcy April 9, 1928. As to him, the plaintiff relies for recovery on a new promise to pay the note claimed to have been made on divers occasions by the defendant. Jacobson denies this. There was sufficient conflicting evidence to warrant the jury in finding for the plaintiffs on this issue.
The defendant, Julia Jacobson, seeks to avoid liability on the ground that the note was not her note, and that at best she could only be held as a guarantor, provided the requisite steps to hold her as such had been taken. Here again there was a square conflict of evidence. The plaintiffs maintained that the loan was made to both husband and wife and, consequently, that the defendant Julia was as much a maker of that note as the defendant Hyman.
The jury again found for the plaintiffs. The Court sees no reason to disturb its decision on this point, any more than it does in the case of the husband.
Motion for new trial denied.